OPINION
By the Court,
Steffen, J.:
On July 22, 1988, this court denied petitioner’s request for a waiver of SCR 51(3). On September 20, 1988, petitioner filed a petition requesting rehearing of this court’s prior order denying her application to take the bar examination. Petitioner also filed a *770motion to extend the time within which to file her petition for rehearing.
Initially, we note that a request for rehearing must be filed within fifteen (15) days after service of written notice of entry of judgment unless the time is enlarged by an order of this court. NRAP 40 contemplates that a request for an extension of time within which to file a petition for rehearing will be filed within the fifteen day period. In the present case, as noted above, this court issued its order denying the petition in this case on July 22, 1988. The clerk of this court mailed petitioner a copy of our order that same day. Nevertheless, petitioner waited nearly two months before she filed her petition for rehearing and motion for extension of time within which to file a petition for rehearing. Further, to explain her delay, petitioner states only that principles of judicial economy would have been violated if she had filed her request for rehearing during the pendency of her action in the federal district court, which challenged our order of July 22, 1988. We note, however, that petitioner waited nearly a full month after her federal action was dismissed before filing her request for rehearing, and petitioner has failed to offer any explanation or to demonstrate cause for this delay. Therefore, we deny as untimely the motion for an extension of time and the petition for rehearing.
We further note that, in support of the request for rehearing, petitioner contends that this court overlooked or misapprehended material matters contained in the ABA Site Evaluation Report and Action Letter concerning Western State University College of Law. We disagree. This court fully considered these materials and determined that the education petitioner received from Western State University College of Law was not the functional equivalent of an education offered at an ABA-accredited law school. Thus, we conclude that petitioner has not demonstrated that rehearing is warranted under NRAP 40.
Young and Mowbray, JJ., concur.